1/20/2020 Case 2:20-cv-00372-RAJ Documemaiil x62 combeint03/09/20 Page 1 of 4 &

ay

} » \ Gmail Gabi Kertesz <gaboca@gmail!.com>
AGO Compiaint
crcmail@atg.wa.gov <crcmail@atg.wa.gov> Wed, Nov 20, 2019 at 2:09 PM

To: gaboca@gmail.com
Gabriella,

Thank you for contacting the Consumer Protection Division of the Attomey General's Office. The consumer complaint
you submitted through our online form was received on 11/20/2019. Your complaint is very important to us and we have
assigned it to a consumer resource center specialist for review. You will be provided with a complaint number and the
status of your complaint within 5 business days. During times when we experience peak complaint volumes, it may take
up to 7 business days for us to contact you with your complaint number and status. Thank you for your patience during
this time.

Please do not respond to this email address. The mailbox is not monitored. If you have questions, please contact our
Consumer Resource Center at 1-800-551-4636.

Information Submitted:

 

KEKKEKEKEEEEKREEREEEEEERERAKER HAEKEREKRREERIEKRERRIAERE

Gabriella Kertesz
9702 ist Ave NW
Seattle, WA 98117

Contact Phone: (425) 243-2287

Alternate Phone:

Email: gaboca@gmail.com

Age Range:

Are you an active duty service member, a military dependent, retired from active duty, or a veteran:

If English is not your first language, what is your first language: United States

 

Business Name: Govemor Jay inslee
PO Box 40002
Olympia, WA WA 98504-0002

Bus Phone: (360) 902-4111
Email: gaboca@gmail.com
Website:

Names and addresses of any other businesses involved in your complaint:
John Wiesman Secretary of Health

Transaction date: ongoing
Amount in dispute: 0

REKAKERKREEKRKERREERR EERIE ERAAAEREREREREEEERERREREREEER

Explanation of complaint:

The Attorney General is being informed that Washington State has an unconstitutional law: RCW 7.70.060.

This law only protects the ones who break it. In essence: only the violators are protected by the law they have
themselves violated. Those who were injured by the breaking of RCW 7.70.060 have no remedy. Washington State

https://mail.google.com/mail/u/07ik=606e97c91L0&view=pt&search=all&permmsgid=msg-f%3A1650760393831140954ésimpl=msg-f%3A16507603938...

1/4
1/20/2020 Case 2:20-cv-00372-RAJ DoCcume@mdéilLAG2 cémpbeat03/09/20 Page 2 of 4

citizens are aware that this is not how the laws work. The law does not protect the violators, the law is meant to protect
the innocent.

RCW 7.70.060 accepts written consent as prima facie evidence for informed consent. The law asks for written consent
out of wisdom: only through written consent can informed consent violations be settled equitably.

The law is unconstitutional as it does not extend its protection to the ones it is meant to protect. Below is a short
description as how the law presently “works":

1. If plaintiffs have signed a written consent, but feel belatedly that their right was broken, the written consent form will
protect the business (that broke plaintiffs’ right) in a court of law. Plaintiffs’ signature is regarded as prima facie evidence
of informed consent. For procedures where the businesses deems that there is a chance of a lawsuit, they make sure
that this form is provided, so they can hold it up in a court of law to defend themselves with it. The law will be on their
side as they have met the requirements for informed consent in the eye of the law.

2. When RCW 7.70.060 is challenged in a court of law by plaintiffs who did not sign a form for informed consent, but
allege that their right for informed was violated, the court will turn plaintiffs away by telling them that verbal consent is
sufficient. These plaintiffs are the ones, who claim that they would have refused a procedure had they been told
information required by law. These plaintiffs did not suffer immediate physical harm (which would be cause for a lawsuit),
but their right for informed consent was nevertheless broken. The only remedy that these plaintiffs receive is that they
are forced to pay for a procedure that they would have refused. Ultimately, plaintiffs are forced to pay for a service that
was misrepresented. In other words: they are victims of fraud.

Healthcare businesses know that these plaintiffs cannot sue (as no physical injury was inflicted), so they do no provide
forms for procedures where they know that no physical harm can be done (CT scan, blood test and the hundreds of other
procedures).

In these cases prima facie evidence cannot be produced in a court of law, yet the businesses get to walk away innocent,
while plaintiffs are forced to pay. This is fraud at its highest level. Prima facie evidence only matters when the violators
can produce it (in cases where there is a chance of a lawsuit), if they fail to produce it (no chance of a lawsuit) then it is
deemed unnecessary by the courts. Stupendous injustice.

The above description explains to the Attorney General why RCW 7.70.060 is unconstitutional. This law was written to
protect healthcare businesses from being sued. The Attommey General should know that this law is meant to protect all
citizens of Washington state and not just healthcare businesses (who are the only ones in a position to break the law).

When healthcare businesses violate RCW 7.70,060, healthcare regulatory guidelines (45 CFR § 164.530 (d)) put
businesses in charge to investigate their own violation. That alone is illegal, as the businesses have violated a
(supposedly) constitutional Washington state law. Allowing violators to investigate their own violation is a blatant denial
of due process and a brazen violation of the 14th Amendment to the U.S Constitution.

The Secretary of Health rejects all patient rights violations by telling citizens of Washington state that no violation of the
law occurred. The Secretary of Health has taken the oath to uphold the laws of Washington state and to support the
Constitution. Denying citizens of Washington State the equal protection of RCW 7.70.060 is a violation of the 14th
Amendment of the U.S. Constitution. By rejecting complaints and telling citizens that “no violation of the law has been
detected” he is denying the existence of RCW 7.70.060 to all Washingtonians. Denying the existence of constitutional
state law most definitely constitutes as a violation of the 14th Amendment.

Jay Inslee is the Governor of the State of Washington, and as the chief executive officer has ultimate responsibility for
implementing Washington law. He has taken an oath upon entering his office to uphold the supreme law of the land: the
U.S. Constitution. RCW 43.01.020. The Govemor is allowing a continuous violation of the U.S. Constitution by denying
the equal protection of RCW 7.70.060 to all Washingtonians. When a law only protects the violator, it deprives the
protection to those who have been violated. It is a shameful violation of the 14th Amendment.

Healthcare fraud resulting from the violation of RCW 7.70.060 was brought to the attention of the AGO in 2015.
Washington state citizens have been waiting for action, but have seen none. Citizens know that the AGO fines
healthcare businesses for fraud, but citizens haven not seen any meaningful action that could actually protect them from
fraud taking place. Fining fraudulent businesses is not the answer. Stopping it is. Every time the AGO collects large
amounts of legal fees (up to a million in some cases), the AGO itself adds to the burden that citizens have to shoulder.

Citizens hereby appeal to the Attorney General to address the unconstitutionality of RCW 7.70.060.
Citizens of Washington state know that the Attomey General has taken the oath to uphold the Constitution. By ignoring

https://mail.google.com/mail/u/07ik=606e97c910&view=pt&search=all&permmsgid=msg-f%3A1650760393831140954ésimpl=msg-1%3A16507603938... 2/4
1/20/2020 Case 2:20-cv-00372-RAJ Docum@maili 4&2 CdmhantO3/09/20 Page 3 of 4

the injustice described, the AGO can be held accountable in federal court for not protecting Washington state citizens
from being exploited by an unconstitutional law that only protects the ones who break it.

A solution is offered to the Attorney General as to how to put an end to this injustice. Washington state citizens would
like the Attorney General to use his official power as the Attorney General of Washington state and institute a change in
the law for RCW 7.70.060. Citizens are asking the AGO to petition for an amendment to RCW 7.70.060 on behalf of
Washington State Citizens. The solution is radical, yet simple. The amendment addresses the injustice at the core.
Healthcare businesses will not be able to object to the amendment as they have created RCW 7.70.060 and have used
this law to protect themselves in Washington courts. They have written the law years ago to protect themselves. It is
time that the LAW reads what they have written. The LAW reads with wise eyes and knows that RCW 7.70.060 is meant
to protect the public. Once the amendment is instituted: all citizens will be protected in Washington state. Good laws
protect the innocent and incentivize us to obey them. The amendment is a good law.

The amended LAW will simply instruct institutions to perform their duty to the public. The Attorney General should know
that the U.S. Department of Health and Human Services will support the AGO and will comply gladly with the amended
law. The U.S. Department of Health and Human Services has spent 36 billion dollars on a database that can easily
accommodate what is being asked in the amendment below. This law is in the interest of all. This law is not aimed at
regulating businesses, but to secure the rights for citizens as is guaranteed to them by RCW 7.70.060.

The amendment takes the following form:

1. The Department of Health shall create and maintain a central database with master list of all the
procedures/services/drugs that have ever been paid out through Medicare/Medicaid. The Department of Health and
Human Services has a database of these services already as they have been paying out for services since the
legislation for Medicare and Medicaid was signed into law by President Lyndon B. Johnson in 1965.

The Department of Health shall input basic information (risks/benefits/altematives) for all services as necessary. On
these forms the Department of Health shall inform both the business and citizens that all forms reflect the
risks/benefits/alternatives to the best of the knowledge of the Department of Health. Also on these forms, the
Department of Health shail inform both the business and citizens that the Department welcomes any input on how to
improve these forms. The businesses can write additional information on the form if they deem it necessary and their
input will be automatically recorded in the database.

2. All licensed healthcare providers/businesses that are regulated by the DOH shall input real non-negotiable prices for
their services in the master database. Citizens of Washington state finance these businesses and it is their right to know
what the real non-negotiable price of the service they are paying for is. Citizens are aware that price alone can be an
indication that the service is unnecessary. Citizens have the right to refuse services based on real non-negotiable prices.
Citizens have the right by law to know these prices.

3. All drug makers shall input real non-negotiable prices into the master database. Citizens of Washington state finance
these drug makers and it is their right to know what the real non-negotiable price of the drug they are paying for is.
Citizens have the right to refuse any drug based on real non-negotiable prices. Citizens have the right by law to know
these prices.

4. insurance companies shall give access to the Department of Health to real time coverage information for services.
The Department of Health shall ask citizens for their permission to access their individual health plan coverage
information. Citizens have the right by law to have access to their real time coverage information, as they are financing
the insurance companies.

5. All entities regulated by the Department of Health shall generate “mandatory patient information forms” for all the
services they are ordering and billing. The mandatory form will be generated by logging onto the central database and
locating the service/procedure/drug they are recommending to consumers. It will take only a few seconds to find and
print out the form (which can come in electronic format). The form will be automatically populated by the central
database and will contain the following:

-Name of the procedure

-Risk/benefits/alternatives if deemed necessary by the Department of Health

-Real non-negotiable price of the service

-Real non-negotiable price of the drug

-Real time Insurance coverage information

-Option for consumers to: consent or to veto their consent by their signature.

https://mail.google.com/mail/u/07ik=606e97c9L0&view=pt&search=all&permmsgid=msg-f%3A1650760393831140954&simpi=msg-f%3A16507603938... 3/4
1/20/2020 Case 2:20-cv-00372-RAJ DocumemdéilLAG2 Cdémpanit03/09/20 Page 4 of 4
6. Payment is contingent upon consumer's signature.

7.Citizens shall be instructed by healthcare businesses to submit all complaints conceming mandatory patient
information forms to the Department of Health. The Department of Health has the duty to acknowledge all complaints
and reassure the public that their input is vital in the evolution of these forms. The Department of Health shall revise the
forms as necessary based on the input of both the public and the profession

The medical industrial complex only gets away with massive exploitation of the public, because the law is standing by.
In reality, it is not the law that is lacking, but the actions from those who are put in charge to uphold it.

If the Attorney General takes this complaint seriously, | will provide all the evidence and arguments that | have worked
on for the past five years. The Attorney General has a chance to eam the respect of all Washingtonians by taking on this
fight. This fight is for a right that doesn't exist yet in reality. it is codified, yet not enforced. Informed consent is a
fundamental right that we desperately need. It is my hope that Washington State will be the first to secure this right for
its citizens. It is my belief that all other states will follow suit.

Complaint as Public Record: Yes
Disclosure Notices: Yes

 

 

 

KEKEEKKEEERERRRERTHEEAREE kkk REKKKKKKE kk

If you have any questions about the complaint submittal process, you may contact our Consumer Resource Center at 1-
800-551-4636 between 10:00 a.m. and 3:00 p.m., Monday through Friday.

Sincerely,

Bob Ferguson and the AGO staff

Consumer protection issues constantly change, with new scams and threats emerging every week. To be automatically
notified, please consider signing up for one or more of our newsletters (hiip://eepurl.com/bdSbM5) to keep up-to-date on

the latest AGO news, opinions, consumer alerts, Ask the AG columns, and blog posts.

You can also follow us on the social networking sites Twitter (http://www. twitter.com/agowa), YouTube
(http://www. youtube. com/washingtonago) and Facebook (https://www.facebook.com/WAStateAttorney General).

https://mail.google.com/mail/u/0?ik=606e97c910&view=pt&search=all&permmsgid=msg-f%3A16507603938311409548simpl=msg-f%3A16507603938... 4/4
